People v Medina (2014 NY Slip Op 06881)
People v Medina
2014 NY Slip Op 06881
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Tom, J.P., Friedman, Feinman, Gische, Kapnick, JJ.


13154 222/03

[*1] The People of the State of New York, Respondent,
vRobert Medina, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.
Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered on or about March 20, 2012, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
Substantial justice dictates denial of resentencing, based on consideration of all relevant facts and circumstances.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK